DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Otto (AU2015218607B2). In regard to claim 1, Otto fails to teach or suggest a mixing component, the pressurized container interface capable of maintaining the pressure level in the internal pressurized environment in the hollow housing portion, the mixing component being coupled to the at least two liquid transport conduits and the dispensing interface to enable mixing prior to dispensing; the pressure regulation system including at least one pressure conduit extending from the outer portion through a pressure interface and into the hollow housing portion of the pressurized container. In regard to claim 15, Otto fails to teach or suggest receiving a first signal from a control signal to open a first valve of an incompressible, pressurized container, the pressurized container including a portal to allow access to the hollow housing portion and enabling a first compressible liquid volume and a second compressible liquid volume to be stored within the hollow housing portion; and in response to the first signal to open the first valve, opening a first valve of a first liquid transport conduit and a second liquid transport conduit, and blending liquid from the first liquid transport conduit and the second liquid conduit in a mixing component, the first liquid transport conduit being capable of enable or disabling a flow of liquid from the first compressible liquid volume, the second liquid transport conduit being capable of enable or disabling a flow of liquid from the second compressible liquid volume, the pressurized container interface capable of maintaining the pressure level in the internal pressurized environment in the hollow housing portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754